DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward J. Kim on 05/18/2021.

1.	(Currently Amended) A method comprising:
	determining, by a device, a difference geofence area based on determining a difference between a primary geofence area and a secondary geofence area,
	wherein the primary geofence area includes a first set of vehicles within boundaries of the primary geofence area, 
	wherein the secondary geofence area is greater in size than the primary geofence area, and 
	wherein the difference geofence area includes a second set of vehicles that is different than the first set of vehicles, within boundaries of the difference geofence area;
	generating, by the device and based on basic safety message (BSM) data associated with the second set of vehicles, a message; 
	determining, by the device, a quantity of multicast messages for the primary geofence area based on at least one of:
		an average quantity of vehicles per geofence, or
		a quantity of multicast messages per second per vehicle; and[[, or]]

multicasting, by the device and based on the quantity of multicast messages, the message to the first set of vehicles.

2.	(Previously Presented) The method of claim 1, further comprising:
	determining the primary geofence area and the secondary geofence area based on speed data and information associated with a quantity of vehicles identified in BSM data associated with one or more vehicles that includes the first set of vehicles and the second set of vehicles.

3.	(Canceled Herein) 

4.	(Previously Presented) The method of claim 1, further comprising:
	determining adjacent geofence areas that are adjacent to the primary geofence area based on BSM data associated with one or more vehicles,
	wherein the adjacent geofence areas include a third set of vehicles that is different than the first set of vehicles; 
	generating another message based on the BSM data associated with the third set of vehicles; and
	multicasting the another message to the first set of vehicles.

5.	(Previously Presented) The method of claim 1, further comprising:
	determining shifted geofence areas based on BSM data associated with one or more vehicles,
	wherein the shifted geofence areas are shifted relative to the primary geofence area; 
	generating another difference geofence area based on determining a difference between the primary geofence area and the shifted geofence area,
	wherein the shifted geofence area includes a third set of vehicles that is different than the first set of vehicles; 
	generating another message based on BSM data associated with the third set of vehicles; and 
	multicasting the another message to the first set of vehicles.
	 
6.	(Original) The method of claim 1, further comprising:
	varying sizes of the primary geofence area and the secondary geofence area based on respective speeds of one or more vehicles traveling in the primary geofence area and the secondary geofence area.

7.	(Previously Presented) The method of claim 1, wherein the BSM data includes data identifying: 
	a size of one or more vehicles,
	a position of the one or more vehicles,
	a speed of the one or more vehicles,
	a heading of the one or more vehicles,
	an acceleration of the one or more vehicles, 
	a status of brake systems of the one or more vehicles, or
	a predicted path of the one or more vehicles.

8.	(Currently Amended) A device, comprising:
	one or more memories; and
	one or more processors, communicatively coupled to the one or more memories, configured to:
	determine 
	wherein the primary geofence area includes a first set of vehicles within boundaries of the primary geofence area,
	wherein the secondary geofence area is greater in size than the primary geofence area, and
	wherein the difference geofence area includes a second set of vehicles that is different than the first set of vehicles, within boundaries of the difference geofence area;
	generate a message based on basic safety message (BSM) data associated with the second set of vehicles;
determine a quantity of multicast messages for the primary geofence area based on at least one of:
an average quantity of vehicles per geofence, or
a quantity of multicast messages per second per vehicle; and[[, or]]

multicast, based on the quantity of multicast messages, the message to the first set of vehicles.

9.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to:
	determine the primary geofence area and the secondary geofence area based on speed data and information associated with a quantity of vehicles identified in BSM data associated with one or more vehicles that includes the first set of vehicles and the second set of vehicles.

10.	(Canceled Herein) 

11.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to:
	determine adjacent geofence areas that are adjacent to the primary geofence area based on BSM data associated with one or more vehicles,
	wherein the adjacent geofence areas include a third set of vehicles that is different than the first set of vehicles; 
	generate another message based on the BSM data associated with the third set of vehicles; and
	multicast the another message to the first set of vehicles.

12.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to:
	determine shifted geofence areas based on BSM data associated with one or more vehicles,
	wherein the shifted geofence areas are shifted relative to the primary geofence area; 
	generate another difference geofence area based on determining a difference between the primary geofence area and the shifted geofence area,
	wherein the shifted geofence area includes a third set of vehicles that is different than the first set of vehicles; 
	generate another message based on BSM data associated with the third set of vehicles; and
	multicast the another message to the first set of vehicles.

13.	(Original) The device of claim 8, wherein the one or more processors are further configured to:
	vary sizes of the primary geofence area and the secondary geofence area based on respective speeds of one or more vehicles traveling in the primary geofence area and the secondary geofence area.

14.	(Original) The device of claim 8, wherein the BSM data includes data identifying:
	a size of one or more vehicles,
	a position of the one or more vehicles,
	a speed of the one or more vehicles,
	a heading of the one or more vehicles,
	an acceleration of the one or more vehicles, 
	a status of brake systems of the one or more vehicles, or
	a predicted path of the one or more vehicles.

15.	(Currently Amended) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
	one or more instructions that, when executed by one or more processors of a device, cause the device to:
	determine difference between a primary geofence area and a secondary geofence area,
	wherein the primary geofence area includes a first set of vehicles within boundaries of the primary geofence area,
	wherein the secondary geofence area is greater in size than the primary geofence area, and
	wherein the difference geofence area includes a second set of vehicles that is different than the first set of vehicles, within boundaries of the difference geofence area;
	generate, based on basic safety message (BSM) data associated with the second set of vehicles, a message;
determine a quantity of multicast messages for the primary geofence area based on at least one of:
an average quantity of vehicles per geofence, or
a quantity of multicast messages per second per vehicle; and[[, or]]

		multicast, based on the quantity of multicast messages, the message to the first set of vehicles.

16.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
	determine the primary geofence area and the secondary geofence area based on speed data and information associated with a quantity of vehicles identified in BSM data associated with one or more vehicles that includes the first set of vehicles and the second set of vehicles.

17.	(Canceled Herein) 

18.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
	determine adjacent geofence areas that are adjacent to the primary geofence area based on BSM data associated with one or more vehicles,
	wherein the adjacent geofence areas include a third set of vehicles that is different than the first set of vehicles; 
	generate another message based on the BSM data associated with the third set of vehicles; and
	multicast the another message to the first set of vehicles.

19.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
	determine shifted geofence areas based on BSM data associated with one or more vehicles,
	wherein the shifted geofence areas are shifted relative to the primary geofence area; and
	generate another difference geofence area based on determining a difference between the primary geofence area and the shifted geofence area,
	wherein the shifted geofence area includes a third set of vehicles that is different than the first set of vehicles; 
	generate another message based on BSM data associated with the third set of vehicles; and
	multicast the another message to the first set of vehicles.

20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
	vary sizes of the primary geofence area and the secondary geofence area based on respective speeds of one or more vehicles traveling in the primary geofence area and the secondary geofence area.

21.	(Previously Presented) The method of claim 1, further comprising:
receiving BSM data associated with the first set of vehicles; and
generating, based on the BSM data associated with the first set of vehicles, another message for multicasting.

22.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to:
receive BSM data associated with the first set of vehicles; and
generate, based on the BSM data associated with the first set of vehicles, another message for multicasting.

23.	(Canceled Herein) 

24.	(New) The method of claim 1, wherein the quantity of multicast messages for the primary geofence area is further based on a difference between a quantity of vehicles included in the secondary geofence area and a quantity of vehicles included in the primary geofence area.



Allowability Notice
In view of amended claims and further search, Claims 1, 2,  4-9, 11-16, 18-22, and 24 are allowed.
The reasons for Allowance are the same as those presented in the Office Action dated 02/14/2022.
Specifically, KIM; (US 20200168080 A1) in view of Hsu (US 20200226928 A1) discloses a method comprising: 
determining, by a device (See KIM; Figs. 1 and 2. [0058]), a difference geofence area based on determining a difference between a primary geofence area and a secondary geofence area, (See KIM; Fig. 1. [0145])
wherein the primary geofence area includes a first set of vehicles (See KIM [0132] [0088]) within boundaries of the primary geofence area (See KIM; Fig. 6B, [0131], [0084])  
wherein the secondary geofence area (See KIM; Fig. 6B, [0131]) is greater in size than the primary geofence area, and (See KIM; [0086])
wherein the difference geofence area includes a second set of vehicles (See KIM; Fig. 6B [0132] [0144]) that is different than the first set of vehicles, within boundaries of the difference geofence area; (See KIM; Fig. 6B [0085])
generating, by the device and based on basic safety message (BSM) data associated with the second set of vehicles (See KIM; [0121] [0091] Fig. 6A and Fig. 6B [0132]) (See Hsu Fig. 3, [0034], Fig. 7. [0047])
multicasting, by the device and based on the quantity of multicast messages, the message to the first set of vehicles (See KIM; (Fig. 6A and Fig. 6B [0132]) (See Hsu Fig. 7. [0047])

However, KIM in view of Hsu does not disclose the technical features in Claims 1, 8, and 15 of determining, by the device, a quantity of multicast messages for the primary geofence area based on at least one of: an average quantity of vehicles per geofence, or a quantity of multicast messages per second per vehicle.
There are references which disclose determining, by the device, a quantity of multicast messages for the primary geofence area (See MARTONO (US 20170359769 A1) [0071]; Jana (US 20170061790 A1)  [0098];  KIM; Fig. 6A and Fig. 6B [0132])
ROMANSKY (US 20170222990 A1) discloses determining, by the device, a quantity of messages for the primary geofence area representing quantity of vehicles in the area (See ROMANSKY [0049] ) but it is not based on an average quantity of vehicles per geofence since an average quantity of vehicles per geofence requires more than one geofence or quantity of vehicles per geofence being dynamic (to determine an average).   Also, the number of messages is different than the number of multicast messages. 
Miucic (US 20110009151 A1) discloses determining, by the device, a quantity of messages for the primary geofence area based on speed of vehicles (See Miucic [0063]) but not based on at least one of: an average quantity of vehicles per geofence or a quantity of multicast messages per second per vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644